Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
June 5, 2014, effective as of May 1, 2014 (the “Effective Date”), among
Syniverse Corporation, a Delaware corporation (together with any Subsidiaries
and Affiliates as may employ Executive from time to time, and any successor(s)
thereto, the “Company”) and Jeffrey Gordon (“Executive”).

WHEREAS, the services of Executive and his managerial and professional
experience are of value to the Company;

WHEREAS, the Company and Executive desire to amend and restate that certain
Employment Agreement, dated as of May 3, 2011, as amended (the “Prior Employment
Agreement”); and

WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer upon the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement. The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
third (3rd) anniversary thereof, unless earlier terminated as provided in
Section 4. The employment term hereunder shall be automatically renewed for
successive one-year periods (each an “Extension Term” and together with the
Initial Term, the “Employment Period”), unless either party hereto gives written
notice of non-renewal to the other no later than ninety (90) days prior to the
expiration of the Initial Term or any Extension Term, as applicable.

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as President and Chief
Executive Officer of the Company, Syniverse Holdings, Inc. and Syniverse
Technologies, LLC, and shall have the normal duties, responsibilities, functions
and authority of such position, subject to the power and authority of the
Company’s Board of Directors (the “Board”) to expand or limit such duties,
responsibilities, functions and authority and the power and authority of the
Board to overrule actions of officers of the Company; provided that such
permitted limitations may, nevertheless, constitute “Good Reason” under
Section 8. During the Employment Period, Executive shall render such
administrative, financial and other executive and managerial services to the
Company and its Affiliates which are consistent with Executive’s position as the
Board may from time to time direct.

(b) During the Employment Period, Executive shall report to the Board and shall
devote his best efforts and his full business time and attention (except for
permitted vacation



--------------------------------------------------------------------------------

periods and reasonable periods of illness or other incapacity) to the business
and affairs of the Company and its Affiliates. Executive shall perform his
duties, responsibilities and functions to the Company and its Affiliates
hereunder to the best of his abilities in a diligent, trustworthy, professional
and efficient manner and shall comply with the Company’s and its Affiliates’
policies and procedures in all material respects. In performing his duties and
exercising his authority under the Agreement, Executive shall develop, support
and implement the business and strategic plans approved from time to time by the
Board. During the Employment Period, Executive shall not accept other
employment, serve as an officer or director of, or otherwise perform services
for compensation for, any other entity without the prior written consent of the
Board; provided that Executive may serve as an officer or director of or
otherwise participate in purely educational, welfare, social, religious and
civic organizations so long as such activities do not interfere with Executive’s
employment hereunder. The Company and Executive agree that during the Employment
Period Executive’s principal location of employment with the Company shall be at
the Company’s headquarters in Tampa, Florida.

(c) With respect to all regular elections of the Board and the board of
directors of Syniverse Holdings, Inc. during the Employment Period, the Company
shall use its reasonable efforts to nominate and cause the election of,
Executive to serve as a member of the Board and the board of directors of
Syniverse Holdings, Inc. During the duration of the Employment Period, the
Company shall ensure that Executive is the most senior and chief executive
officer of the Company and reports only to the Board and the board of directors
of Syniverse Holdings, Inc. Upon the termination of the Employment Period,
Executive shall resign as a member of the Board, the board of directors of
Syniverse Holdings, Inc. and all other governing bodies of the Company and its
Affiliates, as the case may be.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary shall be Seven Hundred
Fifteen Thousand Dollars ($715,000) per annum (as increased from time to time as
provided below, the “Base Salary”), which salary shall be payable by the Company
in regular installments in accordance with the Company’s general payroll
practices (in effect from time to time). The Board or the Compensation Committee
thereof (either such entity, the “Compensation Committee”) shall review the Base
Salary each year during the Employment Period, and Executive may receive
increases (but no decreases) in his Base Salary from time to time, based upon
his performance, subject to approval of the Compensation Committee. In addition,
during the Employment Period, Executive shall be entitled to participate in the
Company’s employee benefit programs for which other senior executive employees
of the Company are generally eligible. The Company reserves the right to cancel
or change the benefit plans and programs it offers to its employees at any time.

(b) In addition to Base Salary, Executive will have an opportunity to earn a
cash bonus (the “Annual Bonus”) each calendar year during the Employment Period,
commencing with calendar year 2014, as determined by the Compensation Committee,
with a target annual bonus equal to one-hundred percent (100%) of Executive’s
Base Salary (the “Target Bonus”) with respect to each calendar year during the
Employment Period, based upon the achievement with respect to any calendar year
of performance objectives as approved by the Compensation Committee (the “Target
Bonus Objectives”). The Target Bonus Objectives will be financial

 

2



--------------------------------------------------------------------------------

and/or other objective targets that the Compensation Committee reasonably
believes are reasonably attainable at the time that they are set. Such bonus
amounts, if any, shall be payable within 100 days following the end of each
calendar year at such time as other executive officer bonuses are paid and,
except as otherwise provided in Section 4, so long as Executive remains in the
employ of the Company on December 31 of such calendar year.

(c) During the Employment Period, Executive shall be eligible to participate in
the 2011 Equity Incentive Plan of Syniverse Corporation, as it may be amended
from time to time (the “2011 Equity Plan”), and any successor equity incentive
plans, in each case in accordance with the terms thereof. Subject to Executive’s
continued employment for the period beginning on the Effective Date and ending
on the date of the consummation of a Change in Control, any equity awards
granted to Executive under the 2011 Equity Plan (or any successor thereto) that
have not otherwise vested prior to such Change in Control shall become vested
immediately prior to such Change in Control (and subject to the consummation of
such Change in Control).

(d) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

(e) All amounts payable to Executive as compensation hereunder, including,
without limitation, any equity awards issued to Executive, shall be subject to
all required and customary withholding by the Company as provided in Section 18
herein.

(f) During the Employment Period, the Company shall pay (or, to the extent
Executive pays, reimburse Executive for) the actual cost of (A) a first-class
airline ticket for any domestic air travel by Executive or (B) a business-class
airline ticket for any international air travel by Executive, in each case,
primarily related to Company business.

4. Termination.

(a) Executive’s employment with the Company may be terminated for Cause at any
time by resolution approved by no less than a majority of the members of the
Board; provided that, to the extent the underlying reasons for Cause are
curable, as determined by the Board in its good faith discretion, no termination
for Cause shall be treated as such until the 30th day following the date on
which the Company has provided notice to Executive of the Board’s decision to
terminate Executive for Cause (such notice to include reasons for the Board’s
decision) and within such 30-day period Executive is provided a reasonable
opportunity to address the Board and to cure the underlying reasons for the
Cause termination; provided, further, that the Company reserves the right to
require that Executive not report to work or otherwise perform any duties during
such 30-day period. Upon such a termination, the Company shall have no
obligation to Executive other than the payment of Executive’s earned and unpaid
compensation to the effective date of such termination and as provided in
Section 4(g).

(b) If during the Employment Period, Executive shall become ill, mentally or
physically disabled, or otherwise incapacitated so as to be unable regularly to
perform the duties

 

3



--------------------------------------------------------------------------------

of his position for a period in excess of ninety (90) consecutive days or more
than one hundred twenty (120) days in any consecutive twelve (12) month period
(“Permanent Disability”), then the Company shall have the right to terminate
Executive’s employment with the Company upon written notice to Executive. In the
event of Executive’s death or in the event the Company terminates Executive’s
employment as a result of his Permanent Disability, Executive or Executive’s
estate shall be entitled to the benefits that he would have been entitled to
receive if Executive’s employment had been terminated by the Company without
Cause pursuant to Section 4(d) (subject to the provisos and conditions set forth
therein); provided, however, that, except as provided in Sections 4(d) and (g),
the Company shall have no other obligation to Executive or Executive’s estate
pursuant to this Agreement in the event of Executive’s death or in the event
that Executive’s employment with the Company is terminated as a result of his
Permanent Disability.

(c) Executive may voluntarily resign from his employment with the Company
without Good Reason (including, without limitation, due to Executive’s
non-renewal of this Agreement pursuant to Section 1), provided that Executive
shall provide the Company with thirty (30) days advance written notice (which
notice requirement may be waived, in whole or in part, by the Company in its
sole discretion) of his intent to terminate. Upon such a termination, the
Company shall have no obligation other than the payment of Executive’s earned
but unpaid compensation to the effective date of such termination and as
provided in Section 4(g).

(d) Executive’s employment with the Company may be terminated at any time by the
Company without Cause. If the Company terminates Executive’s employment without
Cause or purportedly for Cause but without complying with the provisions of
Section 4(a), the Company shall have the following obligations to Executive (but
excluding any other obligation, except as provided in Section 4(g), to Executive
pursuant to this Agreement):

(i) The continuation of his Base Salary, as severance, payable in accordance
with the Company’s general payroll practices (in effect from time to time) for a
period commencing on the date of termination and ending two years from the date
of termination;

(ii) Executive shall be entitled to receive any unpaid Annual Bonus for the
previous fiscal year and an amount equal to the Target Bonus (i.e., 100% of his
current Base Salary) for the then current fiscal year and the fiscal year
following the then current fiscal year (regardless of Company performance), such
unpaid Annual Bonus to be paid at such times as it would be payable if
Executive’s employment had not been terminated and such amount equal to the
Target Bonus for the then current fiscal year to be paid at such times as the
Annual Bonus for the then current fiscal year would be payable had Executive’s
employment not terminated;

(iii) If Executive makes a timely election for continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the group health plans provided to Executive at the time of such
termination (the “Welfare Plans”), the Company shall pay that portion of the
COBRA premium that the Company pays for other senior executive employees with
the same coverage for the shorter of (A) twelve (12) months and (B) the period
that Executive is eligible for COBRA continuation coverage; and

 

4



--------------------------------------------------------------------------------

(iv) With respect to the stock option granted pursuant to that certain Stock
Option Agreement by and between Executive and the Company, dated as of April 6,
2011, as amended, and that certain Stock Option Agreement by and between
Executive and the Company, dated as of July 1, 2011, as amended, each granted
under the 2011 Equity Plan (the “Options” and such agreements, the “Option
Agreements”), notwithstanding anything to the contrary in the Option Agreements,
(A) if such termination of Executive’s employment occurs during (x) the period
beginning on the Effective Date and ending on December 30, 2014, ninety (90%) of
the portion of each Option subject to time vesting (i.e., 67.5% of each Option)
shall automatically become vested and exercisable (to the extent not otherwise
then exercisable); and (y) the period beginning on December 31, 2014 and ending
on December 30, 2015, one hundred percent (100%) of the portion of each Option
subject to time vesting (i.e., 75% of each Option) shall automatically become
vested and exercisable in full, and (B) the Option shall not expire until the
181st day following the date of such termination of Executive’s employment and
if such termination occurs within the 180-day period immediately prior to the
consummation of a Change in Control, then any portion of the Options that has
not otherwise theretofor become vested and exercisable shall automatically
become vested and exercisable as of the date of the Change in Control (subject
to the consummation of such Change in Control);

provided, however, that the continuation of such salary and benefits and any
right to acceleration of vesting and exercisability of the Options shall cease
on the occurrence of any circumstance or event that would constitute Cause under
Section 8 (including any material breach of the covenants contained in Section 5
or Section 6 below); provided, further, that Executive’s eligibility to
participate in the Welfare Plans shall cease at such time as Executive is
offered comparable coverage with a subsequent employer.

(e) Executive’s employment with the Company may be terminated by Executive for
Good Reason on thirty (30) days advance written notice to the Company, which
notice shall detail the specific basis for such termination. The Company shall
be given the opportunity to cure the basis for such termination within such
thirty (30) day period. If Executive terminates his employment under this
Section 4(e), Executive shall be entitled to receive the same benefits as if his
employment had been terminated by the Company without Cause under Section 4(d)
(subject to the provisos and conditions set forth therein).

(f) Executive’s employment with the Company may be terminated due to the
Company’s non-renewal of the Agreement pursuant to Section 1. In the event the
Company terminates Executive’s employment as a result of non-renewal of the
Agreement, Executive shall be entitled to the benefits that he would have been
entitled to receive if Executive’s employment had been terminated by the Company
without Cause pursuant to Section 4(d) (subject to the provisos and conditions
set forth therein).

(g) Executive acknowledges that any payments and benefits under this Section 4
resulting from a termination of Executive’s employment with the Company are in
lieu of any and all claims that Executive may have against the Company and its
Affiliates (other than (i) benefits under the Company’s employee benefit plans
that by their terms survive termination of employment, (ii) benefits under
COBRA, (iii) rights with respect to unreimbursed business expenses, if any,
pursuant to Section 3(d), (iv) rights to indemnification under certain
indemnification arrangements for officers of the Company, and (v) rights with
respect to

 

5



--------------------------------------------------------------------------------

indemnification and insurance pursuant to Section 24), and represent liquidated
damages (and not a penalty). The Company shall require that Executive execute
and not revoke a release of claims, substantially in the form attached hereto as
Exhibit A, in accordance with Section 25(c) as a condition to Executive’s
receipt of such payments. The Company acknowledges that no such payment shall be
reduced by any amount Executive may earn or receive from employment or other
source after a Separation and that Executive shall have no obligation to seek
other employment or otherwise to mitigate the Company’s payment obligations.

5. Confidential Information.

(a) Obligation to Maintain Confidentiality. Executive acknowledges that the
information and data obtained by him during the course of his employment with
the Company and/or its Subsidiaries and Affiliates and his performance under
this Agreement concerning the business and affairs of the Company and its
Subsidiaries and Affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s and its Subsidiaries’ or
Affiliates’ business or industry of which Executive becomes aware during his
employment with the Company and/or its Subsidiaries and Affiliates prior to the
date hereof and during the Employment Period (collectively, “Confidential
Information”), are the property of the Company or such Subsidiaries and
Affiliates. Therefore, Executive agrees that he will not disclose to any
unauthorized Person or use for his own account any Confidential Information
without the Board’s prior written consent. Executive agrees to deliver to the
Company at a Separation, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of the Company and its Subsidiaries and
Affiliates (including, without limitation, all acquisition prospects, lists and
contact information) which he may then possess or have under his control.
Notwithstanding the foregoing, the restrictions contained herein shall not apply
to any information which Executive can demonstrate by written record (i) was
already available to the public, otherwise than by breach of this Agreement, or
(ii) was the subject of a court order for Executive to disclose, provided that
Executive shall give the Company prompt notice of any and all such requests for
disclosure so that it may take all necessary or desired action to avoid or limit
disclosure.

(b) Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports, and all similar or related information (whether or
not patentable) that relate to the Company’s or any of its Subsidiaries’ or
Affiliates’ actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while employed by the Company or any of its Subsidiaries or
Affiliates (including any of the foregoing that constitutes any proprietary
information or records) (“Work Product”) belong to the Company or such
Subsidiary or Affiliate and Executive hereby assigns, and agrees to assign, all
of the above Work Product to the Company or to such Subsidiary or Affiliate. Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Subsidiary or Affiliate
shall own all rights therein. To the extent that any such copyrightable work is
not a “work made for hire,” Executive hereby assigns and agrees to assign to the
Company or such Subsidiary or Affiliate all right, title, and interest,
including

 

6



--------------------------------------------------------------------------------

without limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm the Company’s or such
Subsidiary’s or Affiliate’s ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments).

(c) Third Party Information. Executive understands that the Company and its
Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 5(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its Subsidiaries or Affiliates who need to know
such information in connection with their work for the Company or its
Subsidiaries or Affiliates) or use, except in connection with his work for the
Company or its Subsidiaries or Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing or required by
applicable law or by judicial, legislative or regulatory process.

(d) Use of Information of Prior Employers. During the Employment Period,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other Person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its Subsidiaries or Affiliates any unpublished
documents or any property belonging to any former employer or any other Person
to whom Executive has an obligation of confidentiality unless consented to in
writing by the former employer or Person. Executive will use in the performance
of his duties only information which is (i) generally known and used by Persons
with training and experience comparable to Executive’s and that is (x) common
knowledge in the industry or (y) otherwise legally in the public domain,
(ii) otherwise provided or developed by the Company or any of its Subsidiaries
or Affiliates or (iii) in the case of materials, property or information
belonging to any former employer or other Person to whom Executive has an
obligation of confidentiality, approved for such use in writing by such former
employer or Person.

6. Non-Compete, Non-Solicitation. Executive acknowledges that in the course of
his employment with the Company he will become familiar with the Company’s and
its Subsidiaries’ and Affiliates’ trade secrets and with other confidential
information concerning the Company and such Subsidiaries and Affiliates and that
his services will be of special, unique and extraordinary value to the Company
and such Subsidiaries and Affiliates. Therefore, Executive agrees that:

(a) Noncompetition. During the Employment Period and for a period of two years
thereafter (the “Noncompete Period”), he shall not, anywhere in the world,
directly or indirectly own, manage, control, participate in, consult with,
render services for, or in any manner engage in (A) any business relating to the
provision of wireless connectivity and interoperability solutions, including
roaming data clearinghouse and financial settlement services, SMS and MMS
messaging, and wireless voice and data software and network services, to
wireless carriers, (B) any other type of business in which the Company or one of
its Affiliates is also engaged, or

 

7



--------------------------------------------------------------------------------

plans to be engaged, so long as Executive is involved in such business or
planned business on behalf of the Company or one of its Affiliates, or (C) any
business in which the Company or any of its Subsidiaries or Affiliates has
entertained discussions or has requested and received information relating to
the acquisition of such business by the Company or its Subsidiaries or
Affiliates during the six-month period immediately prior to a Separation;
provided, however, that Executive may own up to 2% of any class of an issuer’s
publicly traded securities.

(b) Nonsolicitation. During the Noncompete Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company or its Subsidiaries or Affiliates to leave the employ of
the Company or such Subsidiary or Affiliate, or in any way interfere with the
relationship between the Company and any of its Subsidiaries or Affiliates and
any employee thereof, (ii) hire any person who was an employee of the Company or
any of its Subsidiaries or Affiliates within one year prior to the time such
employee was hired by Executive, (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any of its
Subsidiaries or Affiliates to cease doing business with the Company or such
Subsidiary or Affiliate or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation and the Company and
any Subsidiary or Affiliate or (iv) directly or indirectly acquire or attempt to
acquire an interest in any business relating to the business of the Company or
any of its Subsidiaries or Affiliates and with which the Company and any of its
Subsidiaries and Affiliates has, in the two-year period immediately preceding a
Separation, entertained discussions or has requested and received information
relating to the acquisition of such business by the Company or any of its
Subsidiaries or Affiliates.

(c) Non-disparagement. During the Employment Period and thereafter,
(i) Executive agrees that he shall not make, or cause or assist any other person
to make, any statement or other communication to any third party which impugns
or attacks, or is otherwise critical of, in any material respect, the
reputation, business or character of the Company, any of its Affiliates or any
of their respective directors, officers or employees (collectively, “Company
Persons”) and (ii) the Company agrees that it shall instruct its officers and
directors not to make, or cause or assist any other person to make, any
statement or other communication to any third party which impugns or attacks, or
is otherwise critical of, in any material respect, the reputation, business or
character of Executive; provided that neither party shall be required to make
any untruthful statement or to violate any law; and provided, further, that
either party may make any truthful statement or communication to any third party
which clarifies or corrects any statement or other communication by or on behalf
of the other party, or, in the case of the Company, any Company Person, which
impugns or attacks, or is otherwise critical of, in any material respect, the
reputation, business or character of either party or any Company Person.

(d) Extension of Noncompete Period. The Noncompete Period shall be extended by
the length of any period during which Executive is in breach of the terms of
this Section 6.

(e) Enforcement. If, at the time of enforcement of Section 5 or this Section 6,
a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope

 

8



--------------------------------------------------------------------------------

and area permitted by law. Because Executive’s services are unique and because
Executive has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company, its Subsidiaries or Affiliates or their successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).

(f) Additional Acknowledgments. Executive acknowledges that the provisions of
this Section 6 are in consideration of (i) employment with the Company and
(ii) additional good and valuable consideration as set forth in this Agreement.
In addition, Executive agrees and acknowledges that the restrictions contained
in Section 5 and this Section 6 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive acknowledges (A) that the business of
the Company and its Subsidiaries and Affiliates will be international in scope
and without geographical limitation, (B) notwithstanding the state of
incorporation or principal office of the Company or any of its Subsidiaries or
Affiliates, or any of their respective executives or employees (including
Executive), it is expected that the Company will have business activities and
have valuable business relationships within its industry throughout the world,
and (C) as part of his responsibilities, Executive will be traveling in
furtherance of the Company’s business and its relationships. Executive agrees
and acknowledges that the potential harm to the Company and its Subsidiaries and
Affiliates of the nonenforcement of Section 5 and this Section 6 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this
Agreement, and is in full accord as to their necessity for the reasonable and
proper protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.

7. Executive’s Representations. Executive hereby represents and warrants to the
Company that (a) the execution, delivery and performance of this Agreement by
Executive do not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (b) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by the Company, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive hereby
acknowledges and represents that he has had the opportunity to consult with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

8. Definitions.

“Affiliate” means, (a) with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person, and (b) with

 

9



--------------------------------------------------------------------------------

respect to any Investor, any general or limited partner of such Investor, any
employee or owner of any such partner, or any other Person controlling,
controlled by or under common control with such Investor; provided that, with
respect to the Company, “Affiliate” shall not include any Person who would not
be an Affiliate of the Company but for such Person’s relationship to an
Investor.

“Cause” shall mean (a) the commission of a felony or a crime involving moral
turpitude or the commission of fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, (b) grossly negligent or
willful conduct, including any act or omission involving dishonesty, tending to
bring the Company or any of its Subsidiaries into substantial public disgrace or
disrepute, (c) substantial and repeated failure (other than any such failure
resulting from Executive’s illness, disability or incapacity) to perform the
material duties of the office held by Executive as reasonably directed by the
Board, provided that a failure to attain financial, strategic or other
objectives is not, in and of itself, a failure to perform material duties,
(d) gross negligence or willful misconduct in connection with Executive’s
employment with the Company that causes material harm to the Company or any of
its Subsidiaries, provided that conduct is not “willful” if taken in good faith
and with a reasonable belief that such conduct was in the best interests of the
Company, or (e) any material breach of Sections 5, 6 or 7 or the first, second
(with respect to compliance with the Company’s and its Affiliates’ policies and
procedures) and fourth sentences of Section 2(b).

“Change in Control” means any transaction or series of transactions pursuant to
which any Person or group of related Persons other than the Investors in the
aggregate acquire(s) (i) beneficial ownership (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of equity securities of
the Company possessing the voting power (other than voting rights accruing only
in the event of a default, breach or event of noncompliance that has not yet
occurred) to elect a majority of the Board (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company’s equity,
securityholder or voting agreement, proxy, power of attorney or otherwise) or
(ii) all or substantially all of the Company’s assets determined on a
consolidated basis; provided that a Public Offering shall not constitute a
Change in Control; provided, further, that any transaction or series of
transactions shall only constitute a Change in Control if such transaction or
series of transactions constitutes a “change in control event” within the
meaning of Section 409A of the Code (as defined below).

“Good Reason” means, subject to Section 25(g), without Executive’s prior written
consent, (a) requiring Executive to relocate his office outside of the Company’s
headquarters or outside of a 50-mile radius from Tampa, Florida (it being
understood that Executive shall be required to travel to the extent necessary to
meet the needs of the Company and its business); (b) Executive is assigned
duties which, in the aggregate, represent a material reduction of his
responsibilities as described by Section 2(a) or Executive’s title as President
and Chief Executive Officer is materially adversely changed; (c) the Company
reduces the Base Salary or Target Bonus as in effect on the date hereof or as
the same may be increased from time to time; (d) any material reduction of the
non-cash and non-equity benefits provided to Executive pursuant to Section 3,
other than in connection with a reduction in benefits generally applicable to
senior executives of the Company; or (e) in connection with any Change in
Control prior to the initial Public Offering of the Company or any of its
Subsidiaries, the acquiring Persons (or an Affiliate thereof) do not assume this
Agreement (or substitute an agreement with terms and conditions substantially
identical to (or more favorable than) the terms and conditions of this
Agreement).

 

10



--------------------------------------------------------------------------------

“Investors” means Carlyle Partners V, L.P., a Delaware limited partnership,
Carlyle Partners V-A, L.P., a Delaware limited partnership, CP V Coinvestment A,
L.P., a Delaware limited partnership, CP V Coinvestment B, L.P., a Delaware
limited partnership, and Syniverse Coinvestment L.P., a Delaware limited
partnership, and their respective Affiliates.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Public Offering” means the sale in an underwritten public offering registered
under the Securities Act of 1933, as amended, of equity securities of the
Company or a corporate successor to the Company.

“Separation” means the occurrence of any termination event as outlined in
Sections 4(a), (b), (c), (d), (e) or (f).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the Company.

9. Survival. Sections 4 through 25, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

 

11



--------------------------------------------------------------------------------

10. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

To the address specified in the personnel files of the Company

Notices to the Company:

Syniverse Corporation

c/o The Carlyle Group

520 Madison Avenue

New York, NY 10022

Attention: James A. Attwood, Jr.

and

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Attention:    Ted Sonnenschein    Bradd L. Williamson

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

11. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Prior Employment Agreement (including,
without limitation that certain Amendment to the Employment Agreement by and
between the Company and Executive, entered into as of June 10, 2011)).

13. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

14. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

15. Successors and Assigns; No Third Party Beneficiaries. This Agreement is
intended to bind and inure to the benefit of and be enforceable by Executive,
the Company and their respective heirs, successors and assigns, except that
Executive may not assign his rights or

 

12



--------------------------------------------------------------------------------

delegate his duties or obligations hereunder without the prior written consent
of the Company. This Agreement shall not confer any rights or remedies upon any
person other than Executive, the Company, the Company’s Affiliates and their
respective heirs, successors and permitted assigns.

16. Choice of Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS AND
SCHEDULES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR FLORIDA
OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.

17. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

18. Indemnification and Reimbursement of Payments on Behalf of Executive. The
Company and its Affiliates shall be entitled to deduct or withhold from any
amounts owing from the Company or any of its Affiliates to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Affiliates or Executive’s ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted equity). In the event the Company or any of its Affiliates
does not make such deductions or withholdings, Executive shall indemnify the
Company and its Affiliates for any amounts paid with respect to any such Taxes,
together with any interest, penalties and related expenses thereto.

19. Consent to Jurisdiction. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of the United States District Court for the Middle
District of Florida, Tampa Division located in Tampa, Florida, for the purposes
of any suit, action or other proceeding arising out of this Agreement, any
related agreement or any transaction contemplated hereby or thereby. Each of the
parties hereto further agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in such court with respect to any matters to which it has submitted to
jurisdiction in this Section 19. Each of the parties hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any related document or the
transactions contemplated hereby and thereby in the United States District Court
for the Middle District of Florida, Tampa Division located in Tampa, Florida,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

 

13



--------------------------------------------------------------------------------

20. Waiver of Jury Trial. As a specifically bargained for inducement for each of
the parties hereto to enter into this Agreement (after having the opportunity to
consult with counsel), each party hereto expressly waives the right to trial by
jury in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby.

21. Corporate Opportunity. During the Employment Period, Executive shall submit
to the Board all business, commercial and investment opportunities or offers
presented to Executive or of which Executive becomes aware which relate to any
lines of business that the Company or its Affiliates derive more than $50,000
annually of their revenue from or with respect to which the Company and its
Affiliates have made a significant investment (“Corporate Opportunities”).
Unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf or on behalf
of another person or entity in or with respect to whom Executive has any
economic interest.

22. Executive’s Cooperation. During the Employment Period and for a period of
two years thereafter, Executive shall cooperate with the Company and its
Affiliates in any internal investigation, any administrative, regulatory or
judicial investigation or proceeding or any dispute with a third party as
reasonably requested by the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this Section, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals)
upon submission of receipts.

23. Interpretation. Unless the context otherwise requires, references in this
Agreement to Sections are to Sections of this Agreement.

24. Indemnification and Insurance. The Company shall indemnify Executive to the
fullest extent permitted by their respective Certificates of Incorporation and
By-Laws and the General Corporation Law of the State of Delaware. Executive
shall be entitled to indemnification and advancement of expenses on terms no
less favorable than those provided to any other officer or director of the
Company. The Company shall maintain officers’ and directors’ liability insurance
coverage for Executive while he is employed by the Company and, at all times
thereafter for the duration of any period of limitations during which any action
may be brought against Executive, in such amounts and to the same extent as the
Company covers any other officer or director of the Company.

25. Provisions Relating to Section 409A of the Code.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable transition relief under Section 409A of the

 

14



--------------------------------------------------------------------------------

Code) (“Section 409A”). Nevertheless, the tax treatment of the amounts or
benefits provided under the Agreement is not warranted or guaranteed. Neither
the Company nor its directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by
Executive as a result of the application of Section 409A.

(b) Separation from Service. Notwithstanding anything in this Agreement to the
contrary, as required by Section 409A, the severance payments under
Section 4(d)(i) and 4(d)(ii), whether payable by reason of Sections 4(b), (d),
(e) or (f), and any other amount or benefit that would otherwise be payable or
distributable hereunder by reason of Executive’s termination of employment
(collectively, the “Termination Benefits”), will not be payable or distributable
to Executive unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A (without giving effect to any elective provisions that may be
available under such definition). This provision does not prohibit the vesting
of any amount upon Executive’s termination of employment or the determination of
the amounts owed to him due to such termination. If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service,” or such later date as may be
required by Section 4(g) herein.

(c) Timing of Waiver and Release of Claims. Whenever in this Agreement the
provision of payment or benefit is conditioned on Executive’s execution and
non-revocation of a waiver and release of claims, such waiver and release must
be executed, and all revocation periods must have expired, within 60 days after
the date of termination of Executive’s employment, but the Company may elect to
commence payment at any time during such 60-day period. Notwithstanding the
foregoing, in any case where the date of termination of employment and the 60th
day following the date of termination of employment fall in two separate taxable
years, any payments required to be made to Executive that are conditioned on the
waiver and release of claims and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year.

(d) Timing of Reimbursements and In-kind Benefits. If Executive is entitled to
be paid or reimbursed for any taxable expenses under this Agreement, including
but not limited to Section 3(d) and Section 22, and such payments or
reimbursements are includible in Executive’s federal gross taxable income, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Executive to reimbursement
of such expenses shall be subject to liquidation or exchange for another
benefit. Any reimbursement shall be for expenses incurred during Executive’s
lifetime (or during a shorter period of time specified in this Agreement).

(e) Treatment of Installment Payments. Each installment payment of severance
benefits shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A.

(f) Specified Employee Delay. Notwithstanding anything in this Agreement to the
contrary, if and to the extent that any payment or benefit under this Agreement,
or under any

 

15



--------------------------------------------------------------------------------

other agreement, plan, award or arrangement of the Company or its Affiliates,
constitutes nonqualified deferred compensation for purposes of Section 409A and
is payable to the Executive by reason of the Executive’s separation from
service, then, in the event that Executive is deemed to be a “specified
employee” within the meaning of Section 409A as determined by the Company, such
payment or benefit shall not be made or provided until after the date that is
the six (6) month anniversary of the date of the Executive’s separation from
service. Any such payments and benefits to which the Executive would otherwise
be entitled during the first six months following the Executive’s separation
from service shall be paid or provided within fifteen (15) days following the
six (6) month anniversary of the Executive’s separation from service (unless
another Section 409A compliant payment date is set forth in this Agreement or
the applicable arrangement). This Section 25(f) will apply only if and to the
extent required to avoid the accelerated taxation and additional taxes, interest
or penalties imposed under Section 409A.

(g) Notice and Cure. Notwithstanding anything to the contrary herein, any
termination of Executive’s employment by Executive shall not constitute a
termination for Good Reason unless (i) Executive has provided written notice to
the Company of the existence of the condition constituting “Good Reason” within
ninety (90) days of the initial existence of such condition, (ii) the Company
has failed to remedy such condition within thirty (30) days of receiving written
notice thereof, and (iii) such termination occurs within two years of the
initial existence of such condition.

* * * * *

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Syniverse Corporation By:  

/s/ James A. Attwood, Jr.

  Its:   Chairman Executive By:  

/s/ Jeffrey Gordon

  Jeffrey Gordon

Signature Page for Employment Agreement for Jeffrey Gordon



--------------------------------------------------------------------------------

EXHIBIT A

Release of Claims



--------------------------------------------------------------------------------

WAIVER AND RELEASE OF CLAIMS AGREEMENT

In exchange for the payments and benefits described in that certain Employment
Agreement (the “Employment Agreement”), entered into between myself and
Syniverse Corporation, a Delaware corporation (together with any Subsidiaries
and Affiliates as may employ me from time to time, and any successor(s) thereto,
the “Company”), effective as of May 1, 2014, I freely and voluntarily agree to
enter into and be bound by this Waiver and Release of Claims Agreement (the
“Release”):

1. I acknowledge that the Company delivered this Release to me on
[                    ].

2. I acknowledge that, but for my execution of this Release, I would not be
entitled to receive the payments and benefits set forth in the Employment
Agreement.

3. I, and anyone claiming through me (including without limitation my heirs, and
agents, representatives and assigns), hereby irrevocably waive and forever
release and discharge the Company, its parents, subsidiaries, affiliates,
officers, directors, employees, agents, predecessors, successors and assigns
(including, without limitation, Carlyle Partners V, L.P., Carlyle Partners V-A,
L.P., CP V Coinvestment A, L.P., CP V Coinvestment B, L.P., Syniverse
Coinvestment L.P., and their respective affiliates) (the “Releasees”), from any
and all liabilities of any nature whatsoever, known and unknown, fixed or
contingent, arising out of, based on, or related to my employment by the Company
or any other Releasee, the termination of such employment, and any dealings,
transactions or events involving the Releasees occurring prior to or on the date
I sign this Release, including but not limited to claims under the Civil Rights
Act of 1866, the Civil Rights Act of 1871, the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967 (the “ADEA”); the
Older Workers Benefit Protection Act of 1990; the Americans with Disabilities
Act of 1990; the Employment Retirement Income Security Act of 1974; the
Rehabilitation Act of 1973; the Family and Medical Leave Act; the Worker
Adjustment and Retraining Notification Act; and any other federal, state or
local law, rule or regulation, or common law claim. This includes, but is not
limited to, all wrongful termination and “constructive discharge” claims, all
discrimination claims, all claims relating to any contracts of employment,
whether express or implied, any covenant of good faith and fair dealing, whether
express or implied, and any tort of any nature. This release is for any relief,
no matter how denominated, including but not limited to wages, back pay, front
pay, benefits, compensatory damages, liquidated damages, punitive damages or
attorney’s fees. I also agree not to commence or cooperate in the prosecution or
investigation of any lawsuit, administrative action or other claim or complaint
against the Releasees, except as required by law. This Release does not include
any claims for breach by the Company of its obligations under Section 4 of the
Employment Agreement.

4. By this Release, I not only release and discharge the Releasees from any and
all claims as stated above, but also those claims that might be made by any
other person or organization on my behalf and I specifically waive any right to
recover any damage awards as a member of any class in a case in which any claims
against the Releasees are made involving any matters arising out of my
employment by or termination of employment with the Company, or any of my
dealings, transactions or events involving the Releasees occurring prior to or
on the date I sign this Release.



--------------------------------------------------------------------------------

5. I understand and agree that this Release will be binding on me and my heirs,
administrators and assigns. I acknowledge that I have not assigned any claims or
filed or initiated any legal proceedings against any of the Releasees.

6. I UNDERSTAND THAT I HAVE TWENTY-ONE (21) DAYS (OR, IN THE EVENT MY
TERMINATION OF EMPLOYMENT IS “IN CONNECTION WITH AN EXIT INCENTIVE OR OTHER
EMPLOYMENT TERMINATION PROGRAM” (AS SUCH PHRASE IS DEFINED IN THE ADEA),
FORTY-FIVE (45) DAYS) (THE APPLICABLETIME PERIOD, THE “CONSIDERATION PERIOD”) TO
CONSIDER WHETHER OR NOT TO SIGN THIS RELEASE. I ACKNOWLEDGE AND AGREE THAT THE
CONSIDERATION PERIOD WILL NOT BE AFFECTED OR EXTENDED BY ANY CHANGES, WHETHER OR
NOT MATERIAL, THAT MIGHT BE MADE TO THIS RELEASE. THE COMPANY HEREBY ADVISES ME
OF MY RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THE RELEASE AND I
ACKNOWLEDGE THAT I HAVE HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY AND HAVE
EITHER HELD SUCH CONSULTATION OR HAVE DETERMINED NOT TO CONSULT WITH AN
ATTORNEY.

7. I UNDERSTAND THAT I MAY REVOKE MY ACCEPTANCE OF THIS RELEASE BY DELIVERING
WRITTEN NOTICE OF MY REVOCATION TO [                    ] OF THE COMPANY WITHIN
THE SEVEN (7) DAY PERIOD BEGINNING ON THE DAY FOLLOWING THE DAY I SIGN THE
RELEASE (THE “REVOCATION PERIOD”). IF I DO NOT REVOKE MY ACCEPTANCE OF THIS
RELEASE WITHIN THE REVOCATION PERIOD, IT WILL BE LEGALLY BINDING AND ENFORCEABLE
ON THE DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE REVOCATION PERIOD.

8. I acknowledge and agree that if any provision of this Release is found, held
or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

9. This Release is deemed made and entered into in the State of Delaware, and in
all respects shall be interpreted, enforced and governed under the internal laws
of the State of Delaware, to the extent not preempted by federal law.

* * * * *

I acknowledge and agree that this Release is a legally binding document and my
signature will commit me to its terms. I acknowledge and agree that I have
carefully read and fully understand all of the provisions of this Release and
that I voluntarily enter into this Release by signing below. Upon execution, I
agree to deliver a signed copy of this Release to [                    ] of the
Company.

 

 

[Executive] Date:  

 